Exhibit SPLIT-DOLLAR AGREEMENT THIS AGREEMENT made and entered into this 19th day of August, 2008, effective as of August, 2005, by and between OSI RESTAURANT PARTNERS, LLC (formerly known as OUTBACK STEAKHOUSE, INC.), with principal offices and place of business in the State of Florida (hereinafter referred to as the "Company") and RICHARD DANKER, TRUSTEE OF ROBERT D. BASHAM IRREVOCABLE TRUST AGREEMENT OF 1 20, 1999 (hereinafter referred to as the "Trust"), WITNESSETH THAT: WHEREAS, ROBERT D. BASHAM (the "Employee") is employed by the Company; WHEREAS, the Trust entered into a split-dollar life insurance arrangement with the Company, effective as of November 7, 1999 (the "1999 Agreement") to govern the rights and obligations of the Trust and the Company with respect to life insurance policy number 58035001, insuring the life of the Employee, with a face amount of $12,399,785 as of January 31, 2008 (the "Policy"), issued by John Hancock Variable Life Insurance Company (the "Insurer"); WHEREAS, the Company had been paying all the premiums on the Policy as an additional employment benefit for the Employee; WHEREAS, the Trust had collaterally assigned the Policy to the Company in order to secure the repayment of the premium payments made by the Company; WHEREAS, because of the potential application of Section 402 of the Sarbanes-Oxley Act of 2002 (the "Act") to the 1999 Agreement, the Company suspended the payment of all premium advances due under the 1999 Agreement as of the effective date of the Act; WHEREAS, in order to maintain a split-dollar life insurance arrangement for the Policy with the Company in light of the Act, the Trust has agreed to transfer ownership of the Policy to the Company and to enter into this Agreement, to convert the 1999 Agreement from a collateral assignment split-dollar arrangement to an endorsement split-dollar arrangement, and in order to have its income and gift tax consequences of the arrangement determined under traditional split-dollar economic benefit concepts, rather than imputed interest, the Trust has agreed that, on termination of the arrangement (as provided herein), the Company will be entitled to recover the greater of its premium advances or the Policy's cash value, ignoring surrender or other similar charges; WHEREAS, the Policy has been reissued, as described herein, to the Trust as the owner of the Policy and the Trust has transferred ownership of the Policy to the Company; WHEREAS, after the Policy was transferred to the Company, the Company released its collateral assignment of the Policy with the Insurer; WHEREAS, the parties acknowledge that the Company is entitled to repayment of the amounts it has paid toward the premiums on the Policy under the 1999 Agreement prior to the transfer of the Policy to the Company; WHEREAS, the Company shall hereafter be the owner of the Policy and, as such, will possess all incidents of ownership in and to the Policy, except as otherwise provided herein; and WHEREAS, the Company wishes to retain such ownership rights, in order to secure the repayment of the amount due it under the 1999 Agreement and hereunder; NOW, THEREFORE, in consideration of the premises and of the mutual promises contained herein, the parties hereto agree as follows: 1.Purchase of Policy. The Trust had previously purchased the Policy from the
